Citation Nr: 1751016	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  07-22 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel

INTRODUCTION

The Veteran had active duty service from April 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which in pertinent part, denied service connection for hypertension.  The Veteran subsequently perfected his appeal as to that denial.

The Veteran testified at a travel Board hearing in February 2010 before the undersigned Acting Veterans Law Judge at the RO in Waco, Texas.  A transcript of the hearing has been associated with the claims file.

This matter was previously before the Board in November 2010, October 2013, and September 2014.  In its September 2014 decision, the Board found that for the issue of entitlement to service connection for ischemic heart disease, the Veteran's February 2014 statements represented a timely notice of disagreement and thus the agency of original jurisdiction (AOJ) was directed to issue a statement of the case (SOC).  An SOC was issued in December 2015.  However, the Veteran did not perfect an appeal as to that issue and therefore, it is not before the Board.

As to the issue of entitlement to service connection for hypertension, the Board finds that there has been substantial compliance with its prior remand directives.  Specifically, the Veteran was afforded a VA examination in October 2013 and a VA addendum opinion was obtained in July 2015.  The opinion addresses the Veteran's reports of chest pain and his blood pressure reading upon separation from service in November 1970.  Therefore, this matter is properly before the Board.  See Stegall v. West, 11 Vet. App. 265 (1998).



FINDING OF FACT

The Veteran's hypertension did not manifest during, or as a result of, active duty service, to include as due to exposure to herbicides; and cannot be presumed to have been incurred therein.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension, to include as due to exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In the present case, in an October 2006 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what evidence is needed to substantiate his claim for service connection, as well as what evidence must be submitted by the Veteran and what evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  Thus, the Board finds that VA's duty to notify has been met. 

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, VA examination reports, and statements made by the Veteran.

The Veteran was afforded a VA examination in October 2013 and a VA addendum 
opinion was obtained in July 2015.  The Board finds these examination reports to be adequate, as the examiner reviewed the Veteran's claims file, interviewed the Veteran, considered the Veteran's relevant medical and military history, conducted a physical examination and testing, and provided a reasoned rationale for the opinion rendered.  The opinions show that the examiner considered all relevant evidence of record, including the Veteran's statements, and specifically considered the Veteran's in-service blood pressure readings as well as his complaints of chest pain.

While the VA medical opinions of record do not contain an opinion regarding a potential nexus between the Veteran's hypertension and his presumed exposure to herbicides, the Veteran has not submitted any medical or scientific evidence that shows a positive association between hypertension and exposure to herbicides.  Indeed, the Veteran has not so much as contended a relationship between his hypertension and herbicide exposure.  In the absence of any evidence suggestive of a direct causal relationship between exposure to herbicides and hypertension, VA is not required to further develop the claim based on exposure to herbicides by affording the Veteran a VA examination or by obtaining a VA medical opinion under the duty to assist.  38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also offered testimony before the undersigned Acting Veterans Law Judge at a Board hearing in February 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals of Veterans Claims (the Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the United States Court of Appeals for the Federal Circuit (Federal Circuit) ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.

As discussed above, the Board additionally finds that the AOJ has substantially complied with its prior remand directives and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim. Therefore, no further assistance to the Veteran with the development of evidence is required.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain chronic diseases (to include hypertension) may be presumed to have been incurred or aggravated in service if manifested within a specified period of time (one year) after discharge from active duty.  38 U.S.C.A. § 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a). 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Where a condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309 (a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d). 

Further, certain listed chronic diseases associated with exposure to herbicide agents (Agent Orange) may be service connected on a presumptive basis as due to exposure to herbicides.  A veteran who served in Vietnam during the Vietnam Era is presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  However, hypertension is not among the enumerated diseases for which the presumption of service connection for Agent Orange-exposed veterans applies.

Analysis

The Veteran contends that he is entitled to service connection for hypertension as it is causally related to in-service occurrences of chest pain and claimed elevated blood pressure. 

VA treatment records show that the Veteran was diagnosed with hypertension in October 2008 and later treatment records show that he continues to take medication to control his hypertension.  Thus, the evidence of record supports that he has a current diagnosis of hypertension.  Additionally, there is no dispute that the Veteran had verified service in Vietnam.  Indeed, his DD214 shows that he had active duty service in the Republic of Vietnam from October 17, 1969 to November 15, 1970.  As such, his in-service exposure to herbicide agents is presumed.

However, as noted above, hypertension is not among the presumptive diseases listed in 38 C.F.R. 3.309(e).  While the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension (see 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012)), the Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See, e.g., Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003). See also Notice, 68 Fed. Reg. 27, 630-41 (May 20, 2003), and Notices at 61 Fed. Reg. 57, 586-589 (1996); 64 Fed. Reg. 59, 232-243 (1999); and 67 Fed. Reg. 42, 600-608 (June 24, 2002). See also Veterans and Agent Orange: Update 2006 (2007).  Thus, service connection for hypertension on a presumptive basis is not warranted.

Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e), relating to presumptive service connection due to exposure to herbicides (Agent Orange), a claimant is not precluded from establishing service connection with proof of actual causation, that is, proof that exposure to Agent Orange actually caused hypertension. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

As above, the Veteran has not so much as contended a relationship between his hypertension and herbicide exposure.  Even assuming that the Veteran asserted a relationship between his hypertension and exposure to herbicides, the Board finds that he, as a lay person, is not competent to offer an opinion on a matter that requires medical or scientific evidence and it is not argued or shown that the Veteran is otherwise qualified through specialized, education, training, or experience in medicine or science to offer an opinion on the relationship between hypertension and exposure to herbicides.  Therefore, there is no competent evidence directly linking the Veteran's hypertension to his conceded herbicide exposure and thus the Board finds that service connection for hypertension as directly related to herbicide exposure is not warranted.

The Board will also consider whether service connection is warranted as directly related to the Veteran's in-service complaints of chest pain and elevated blood pressure.  Service treatment records reflect complaints of chest pain in a May 1968 Report of Medical History and a July 1970 treatment note.  In the Veteran's November 1970 Report of Medical Examination at separation, his blood pressure was 130/ 60 millimeters mercury (mm Hg). 

Post service VA outpatient treatment records show that the Veteran had borderline blood pressure in September 2007.  He was diagnosed with hypertension in October 2008.  In January 2009, the Veteran was prescribed medication for his hypertension and the dosage was subsequently increased in October 2009 and January 2010.

At his Board hearing, the Veteran reported that following his separation from service, he did not see another doctor for approximately 35 years.  He stated that when he did finally see a doctor, he was found to have borderline elevated blood pressure.  He stated that in-service, he would see little speckles and stars from time to time, coupled with headaches and chest pains.  He stated that he did not ever seek any type of treatment for blood pressure while he was in service.  See BVA Hearing Transcript, p4.  He further stated that he "kept feeling little things every now and then" since service which made him feel as though his hypertension was related to service.

A VA medical opinion was obtained in December 2010.  After reviewing the Veteran's C-file, the examiner opined that it is less likely than not that the Veteran's hypertension is related to his military service.  The examiner stated that there was no evidence of hypertension or elevated blood pressure readings recorded while in service nor within one year of separation from service.  The examiner noted that the Veteran's service treatment records reflect that all recorded blood pressures were within normal range; his blood pressure in April 1969 was 120/80; his blood pressure was noted to be normal on the separation examination in November 1970; there was no diagnosis of hypertension made during service; and while there were complaints of chest pain during service, they were as a result of a cold. 

In October 2013, the Board remanded the Veteran's appeal as he was not provided a VA examination and because the December 2010 medical opinion was based entirely on the fact that there was "no evidence of hypertension or elevated blood pressure readings recorded while in military service, nor within one year of military service."  The examiner did not consider the Veteran's 130/60 mm Hg reflected in his November 1970 Report of Medical Examination at separation. 

The Veteran was then afforded a VA examination in December 2013.  The examiner noted that the Veteran had a diagnosis of hypertension.  After examination of the Veteran and review of his file, the examiner opined that it was less likely than not that the Veteran's current hypertension had its origin in service or is in any way related to his service.  As rationale the examiner stated:

The [service treatment records] contain all normal blood pressure readings.  By the Veteran's own statement, he did not begin treatment for hypertension until about 8 years ago, which is 35 years after service.  Thus, service connection is not substantiated at this time. 

In September 2014, the Board again remanded the Veteran's appeal so that an addendum opinion could be obtained.  Specifically, the Board directed the examiner to explicitly comment upon the significance, if any, of the reported chest pain in May 1968 and July 1970, as well as the elevated 130/60 mm HG blood pressure reading obtained upon the Veteran's separation from service in November 1970. 

The VA addendum opinion was obtained in July 2015.  The examiner again opined that the Veteran's hypertension is less likely than not related to his service.  The examiner stated that the Veteran's exit examination reading of 130/60 is not elevated but normal, according to current medical standards.  With regard to the Veteran's reports of chest pain, the examiner stated that the Veteran's May 1968 entrance examination indicates that chest pain was noted at age 17 after hard swimming two years prior to the examination.  In July 1970, the Veteran had an upper respiratory infection with associated chest pain that was non-cardiac.  Thus, the examiner concluded that the episodes of chest pain are insignificant clinically.

Based on the foregoing, the Board finds that there is no evidence of hypertension first manifesting in service.  As noted by the VA examiners, all blood pressure readings in-service were clinically normal.  Specifically, the reading of 130/60 on separation is normal according to current medical standards and therefore is not sufficient to indicate hypertension.  Additionally, the Veteran's reported chest pains were as a result of overexertion after swimming too hard prior to service and as a result of an upper respiratory infection.  They were non-cardiac.  Thus, the episodes of chest pain are insignificant clinically and are not indicative as signs of hypertension.  Additionally, while the Veteran reported that he "kept feeling little things every now and then" since service which made him feel as though his hypertension was related to service; the Board finds it highly probative that even after beginning to seek treatment, he was not diagnosed with hypertension until several years thereafter.  Indeed, the Veteran's claims file contains treatment records from as early as December 2003.  September 2006 VA treatment records note that the Veteran had a blood pressure of 137/69 and September 2007 VA treatment records show that the Veteran had borderline blood pressure.  He was not diagnosed with hypertension until October 2008.  Thus, the Board finds that the Veteran's hypertension did not manifest in service or within one year of service.  As such, service connection may not be established based on chronicity in service, or post- service continuity of symptoms first seen in service.  38 C.F.R. §§ 3.303(b) and 3.306; see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The record also lacks a medical opinion that supports a link between the Veteran's hypertension and his period of service.  In December 2010 and December 2013, the VA examiners concluded that the Veteran's hypertension was not related to his period of service, as there was no clinically significant occurrence to link his currently diagnosed hypertension to service.  As noted above, in July 2015, the VA examiner explained that the Veteran's blood pressure reading on separation of 130/60 is considered normal.  The VA examiners additionally noted that the Veteran's other blood pressure readings during service were all normal.  His reported chest pains were attributed to other causes and were not cardiac in nature and therefore clinically insignificant. 

Thus, the Veteran's own statements are the only evidence of record relating his hypertension to his period of service.  However, the Board notes that while he, as a lay person, is competent to report symptoms he experienced, he has not been shown to have the medical expertise to provide a competent opinion that links his symptoms in service to his currently diagnosed hypertension.  Thus, his opinion to that effect is afforded no probative weight.

As such, the Board finds a nexus between the Veteran's hypertension and his period of service, to include herbicide exposure, has not been shown.  Therefore, service connection is not warranted.


ORDER

Service connection for hypertension is denied.




____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


